Order entered March 23, 2015




                                         In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                   No. 05-12-01046-CV

                       JIMMY CHARLES JOHNSON, Appellant

                                           V.

                            DALLAS COUNTY ET AL, Appellee

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. TX-10-31998-C

                                       ORDER
      Appellant’s March 17, 2015 “Amended Motion to Appear at hearing on Fund Plea to

Jurisdiction” is DENIED.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE